     Case 8:18-cv-02258-RGK-ADS Document 58 Filed 06/08/20 Page 1 of 3 Page ID #:426



 1    Kevin Abbott [SBN 281312]
 2    LOBB & PLEWE, LLP                                             JS-6
      4160 Temescal Canyon Rd., Suite 202
 3    Corona, CA 92883
 4    Telephone: (951) 788-9410
      Facsimile: (951) 788-0766
 5
      E: kabbott@lobbplewe.com
 6
 7    James Donoian (Admitted pro hac vice)
      Aya Cieslak-Tochigi (Admitted pro hac vice)
 8    McCarter & English, LLP
 9    825 Eighth Avenue, 31st Floor
      New York, NY 10019
10
      P: 212-609-6817
11    E: jdonoian@mccarter.com
12
         acieslaktochigi@mccarter.com

13    Keith Toms (Admitted pro hac vice)
14    Quincy Kayton (Admitted pro hac vice)
      McCarter & English, LLP
15    265 Franklin St.
16    Boston, MA 02140
      P: 617-449-6591
17
      E: ktoms@mccarter.com
18    E: qkayton@mccarter.com
19
      Aaron Y. Silverstein (Admitted pro hac vice)
20    Saunders & Silverstein LLP
21    14 Cedar Street, Suite 224
      Amesbury, MA 01913
22
      asilverstein@sandsip.com
23    Telephone: 978-463-9100
24
      Attorneys for Plaintiffs, VANS, INC. and VF OUTDOOR, LLC
25
26    [caption continued on next page]
27
28

                                              1
                                            ORDER
      ME1 32407375v.1
     Case 8:18-cv-02258-RGK-ADS Document 58 Filed 06/08/20 Page 2 of 3 Page ID #:427



 1                         THE UNITED STATES DISTRICT COURT
 2                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  SOUTHERN DIVISION
 3
 4
      VANS, INC.; VF OUTDOOR, LLC,         )   Case No.: 8:18-cv-2258 RGK(ADSx)
 5
                                           )
 6                      Plaintiffs,        )
 7                                         )   [PROPOSED] ORDER ON JOINT
              vs.                          )   STIPULATION FOR DISMISSAL
 8                                         )   WITHOUT PREJUDICE
 9    TARGET CORPORATION ;                 )
      FARYLROBIN, LLC,                     )   (Hon. R. Gary Klausner)
10
                                           )
11                      Defendants.        )
12
                                           )
                                           )
13                                         )
14                                         )
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
                                         ORDER
      ME1 32407375v.1
     Case 8:18-cv-02258-RGK-ADS Document 58 Filed 06/08/20 Page 3 of 3 Page ID #:428



 1                                           ORDER
 2
 3            Pursuant to the stipulation of the parties under Federal Rule of Civil
 4    Procedure 41(a)(1)(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND
 5    HEREBY IS, DISMISSED WITHOUT PREJUDICE as to all claims, causes of
 6    action, and parties, with each party bearing that party’s own attorney’s fees and
 7    costs. The Clerk is directed to close the file.
 8
 9            Dated: June 8, 2020
10
11
                                                            R. GARY KLAUSNER
12
                                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                               ORDER
      ME1 32407375v.1
